Title: Thomas Jefferson to Wilson Cary Nicholas, 9 August 1815
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          Dear Sir  Monticello. Aug. 9. 15.
          I duly recieved your two favors of the 3. & 6th. I was engaged in the moment in preparing some necessary orders before my departure to see my brother, and could not therefore immediately answer them. the circumstances respecting Appleton, and my particulard connection with them I knew must be unknown to you & of course could not be under your view in asking my interference. I do not yet know whether he has obtained the new change of consulship he desired, but should that have taken place my letter to the President will have placed before him the considerations which might lead to the appointment of your son.
          I learnt on the 6th for the first time the imminent danger in which my brother was, and never till the day before that had any suspicion that he had made any disposition of his estate but by a will in my possession. I put into the hands of one of his sons a paper which if executed might have set all to rights. but they failed to use it. I set out early on the 7th to see him, but at Scott’s ferry met the news of his death, and returned. some members of his family had behaved very undutifully to him, and under the impressions from that he must have been led to the act which involves, I fear, the whole in ruin.I expect to go to the President’s with my daughter the day after tomorrow and to return on Monday, within two or three days after which I shall set out for Poplar Forest, and shall have the pleasure of seeing you for a moment on my way, if at home. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        